Opinion issued November 18, 2014




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-14-00646-CV
                            ———————————
                           TAMBRIA LEE, Appellant
                                         V.
 DANIEL LEON PETERSON AND MORGAN PETERSON, JR., Appellees



                    On Appeal from the 239th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 53927


                          MEMORANDUM OPINION

      Appellant, Tambria Lee, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also TEX.

GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West 2013); Order Regarding

Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals and
                                         1
Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138

(Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A § B(1). Further,

appellant has not paid or made arrangements to pay the fee for preparing the

clerk’s record. See TEX. R. APP. P. 37.3(b). After being notified that this appeal

was subject to dismissal, appellant did not adequately respond. See TEX. R. APP. P.

5; 42.3(b).

      We dismiss the appeal for nonpayment of all required fees and for want of

prosecution. We dismiss any pending motions as moot.



                                 PER CURIAM

Panel consists of Justices Keyes, Higley, and Brown.




                                        2